DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e) and 120.

Drawings
     The originally filed drawings were received on 7/8/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-8, 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiolka et al. (WO 2016/178856 A1), of record, in view of Lippert et al. (U.S. Reissued Patent No. RE45575).
     Fiolka et al. discloses a system (See for example Abstract; Figures 1-23; See in particular Figures 2, 12) for illuminating a microscopy specimen (See for example 220 in Figure 2), comprising an illumination source (See for example 210 in Figure 2) configured to emit a light (See for example 202 in Figure 2) that travels along an illumination path to illuminate the microscopy specimen placed on an optical detection path (See for example optical path passing through 218, 248, 216 in Figure 2) of an optical microscope (See Figure 2); and optical elements (See for example 212, 204, 230, 206, 232, 208, 234, 236, 238, 222, 240, 242, 224, 246, 214 in Figure 2) in the illumination path and configured to at least in part transform the light from the illumination source into a light sheet (See for example Paragraphs 0079-0080) illuminating the microscopy specimen; wherein the optical elements include an illumination objective (See for example 214 in Figure 2) and an electronically tunable lens (See for example 234 in Figure 2; Paragraphs 0069, 0073, 0080) configured to vary a focal distance of the electronically tunable lens to dynamically vary a position of a waist 
     Fiolka et al. additionally discloses a method (See for example Abstract; Figures 1-23; See in particular Figures 2, 12) for illuminating a microscopy specimen (See for example 220 in Figure 2), comprising using an illumination source (See for example 210 in Figure 2) to emit a light (See for example 202 in Figure 2) that travels along an illumination path to illuminate the microscopy specimen placed on an optical detection path (See for example optical path passing through 218, 248, 216 in Figure 2) of an optical microscope 
.

Allowable Subject Matter
     Claims 9-10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2016/0306154 A1 to Iguchi et al.
U.S. Patent Application Publication US 2017/0261731 A1 to Shimada et al.

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
1/25/2022